Citation Nr: 1410698	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-36 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected right ankle disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's service-connected right ankle disability.

3.  Entitlement to service connection for a right leg disability, to include as secondary to the Veteran's service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously before the Board in February 2012, when the claim to reopen entitlement to service connection for a back disability was granted and the underlying merits of the claim were remanded for additional development and consideration.  Also in February 2012, the Board remanded the claims of entitlement to service connection for a right hip disability and for a right leg disability and denied a claim for an increased rating for a right ankle disability.  

During the pendency of this appeal at the Board, in January 2014, the Veteran's counsel requested an opportunity to submit additional evidence.  The January 2014 motion was granted and a 15 day extension of evidence was allowed.  In January 2014, the Veteran's counsel submitted additional evidence and again requested an additional 10 days to submit additional evidence, or until February 3, 2014.  The Board notes that the time requested has elapsed; however, if the Veteran's counsel wishes to submit additional evidence, such additional time will be afforded as the claims are again remanded.  

Additional evidence subsequent to the most recent supplemental statement of the case has been received by VA.  Specifically, in January 2014, the Veteran's counsel submitted an article regarding clinical examinations of the foot and ankle.  The Veteran's representative did not waive RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2013).  However, as these claims must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are readjudicated after the development is completed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.   

As noted in the introduction, the Board remanded the case in February 2012 to the agency of original jurisdiction (AOJ) for additional development and consideration. The Board instructed the AOJ to obtain the Veteran's post 2008 treatment records from the Fort Worth VA Medical Center, Family Care City View, Physicians Surgical Center and Dr. R. R., and the Veteran's post mid-2009 treatment records from Southwest Orthopedic and Horizon Fort Worth.  The Board finds that while pre 2008 VA treatment records from the North Texas Health Care System, from April 2003 to April 2008, were associated with the claims file, the VA treatment records as specified by the remand, were post 2008 VA treatment records, which have not been obtained, and thus, a remand is necessary to complete this development.  See Id.   Thus, on remand, the Veteran's VA treatment records, from the North Texas Health Care System, and any associated outpatient clinics, from October 2008 to the present, should be obtained and associated with the claims file.  

Pursuant to the Board's February 2012 remand instructions, the RO sent the Veteran a March 2012 letter requesting that he return the enclosed authorization forms, for the private treatment providers identified by the Board remand and for the periods as specified by the Board remand, to allow VA to obtain such records on his behalf.  It does not appear that the Veteran ever responded to this letter. However, in May 2012, the Veteran's representative submitted additional treatment records from Family Care City View.  The Board finds that the Veteran should be afforded one more opportunity to submit copies of these records to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  If the Veteran provides the requested authorization, the AOJ should make two attempts to obtain the relevant private treatment records, or make a formal finding as to why a second request for such records would be futile and provide notice of such to the Veteran and his representative.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

In addition, in February 2012, Board remanded the case in order to obtain a VA medical opinion for each of the remanded claims.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran has any chronic right leg disability or chronic right hip disability, that was separate and apart from his other musculoskeletal problems and if so, what was the diagnosis for each.  Additionally, the examiner was asked whether it was at least as likely as not that the Veteran's low back, right hip (if diagnosed), and right leg (if diagnosed), were caused or aggravated by the Veteran's service-connected right ankle disability.  With respect the Veteran's right hip disability, the December 2012 VA examiner stated, in part, that there are degenerative arthritic changes of both hips; however, the December 2012 VA examiner also stated no right hip diagnosis was found and no opinion can be rendered.  The Board finds this opinion is inadequate as it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion, which this opinion does not provide because it does not reconcile the seemingly conflicting information regarding the diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Additionally, as to the negative opinion provided for the right leg disability and the back disability, the December 2012 VA examiner's opinions are simply premised on the fact that the examiner knows of no medical authority or peer reviewed medical literature that is in support the contention that a right ankle condition can be causative to or aggravate a right knee or back condition.  However, this rationale is insufficient because this examiner was tasked with providing his expert nexus opinion in this specific case.  Also, as noted above, in January 2014, the Veteran's representative submitted a medical article regarding clinical examination of the foot and ankle, which should be considered by the examiner on remand.  Consequently, additional VA medical opinions are needed prior to further consideration of the claim for entitlement to service connection for a right hip disability and a back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records, pertaining to the Veteran, North Texas Health Care System, and any associated outpatient clinics, from October 2008 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2. Obtain the necessary authorization from the Veteran and then attempt to obtain any additional records, from the Family Care City View, from December 2011 to the present, from Physicians Surgical Center/Dr. R. R., from September 2008 to the present, from Southwest Orthopedic, from May 2009 to the present, and from Horizon Fort Worth, from April 2009 to the present.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

3.  The RO should schedule the Veteran for an examination by an examiner other than the one who conducted the December 2012 examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner should consider the medical article regarding examination of the foot and ankle, received by VA, in January 2014, from the Veteran's representative.  The examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran has a chronic right hip disability separate and apart from his other musculoskeletal problems?  If so, what is the diagnosis of the right hip disability?  If no diagnosis of the right hip is found, please reconcile that finding with the finding at the December 2012 VA examination of degenerative arthritic changes of both hips.

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's low back, right hip (if diagnosed), and/or right leg disabilities were caused or aggravated by the Veteran's service connected right ankle disability?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

Aggravation means a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed.

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


